McGINLEY, Judge,
dissenting.
I respectfully dissent. Critical to the majority’s position is the belief that “[t]he Supreme Court’s reference in Blackwell V to pending proceedings encompasses cases such as this which were in the administrative process once the commission notified the petitioners that it was investigating them.” Op. at 633. The holding of Blackwell V, quoted by the majority, reduces to the following: Blackwell II applies retroactively to “proceedings pending ... wherein the issue ... was timely *636raised and properly preserved at all stages of adjudication.” The “proceedings” referred to are adjudicatory, and while an investigation may lead to an adjudication, it is riot an adjudication in itself. There can be no burden on someone to raise and preserve an issue at least until such time as there is a burden to respond. In regard to these petitioners there existed only an “investigation” on December 13, 1989.
I agree with the majority that “proceedings” existed in Blackwell because the subject there took the initiative to seek a declaratory judgment. I do not believe it is fair to fault the petitioners here for “waiting] until the Commission took additional affirmative action,” slip op. at 8, especially where there was no duty to respond. Here they were waiting for the authorities to complete the investigation, or perhaps to terminate it if there were a lack of evidence. Neither Blackwell nor these petitioners were under a legal obligation to start an independent action. The petitioners did respond to the Commission in their letters of November 6, 1989. I agree this did not raise the issue of Section 4(4) of the Sunset Act, but their responses were not a pleading — because there was as yet no official accusation. They certainly should not be barred from raising an issue in a later proceeding because they failed to state it in their letters.
Section 9 of the Act of June 26, 1989, P.L. 26 (Amendatory Act), provides that the Act (which implemented sweeping new rules, procedures and powers) “shall not apply to violations committed before the effective date, and causes of action initiated for such violations shall be governed by prior law, which is continued in effect for that purpose as if this act were not in force.” 65 P.S. § 409 note. We held in M.P. that the attempt to continue prior law in effect could not save former investigations and proceedings from “the death knell of the proceedings at Sunset time,” 144 Pa.Commonwealth Ct. at 437, 601 A.2d at 906-06, and recognized that Section 9 expresses a clear intent that old allegations be handled according to the former law. In fact, under the former law the Commission is powerless to “adjudicate” and is only authorized to conduct investigations and then to recommend and *637provide the information for criminal proceedings to be evaluated by the proper law enforcement officials for criminal prosecutions or dismissal. Former Section 7(9)(iii) and (11) of the Ethics Act, former 65 P.S. § 407(9)(iii) and (ll).1
Under Blackwell V, where adjudicatory proceedings were pending as of December 13, 1989, subjects are denied retroactive application of Blackwell II unless they raised and preserved the Sunset Act issue as of that date. However, where there were no adjudicatory proceedings pending as of December 13, 1989, subjects are fully entitled, once an adjudication commences, to raise the issue of Blackwell II and to benefit from a prospective application of that case. In the present case, I believe the first adjudicatory proceedings commenced either when petitioners filed their petition for review in this court’s original jurisdiction or when the Commission filed its “investigative complaints” against the petitioners on February 1, 1991.2
Under Blackwell II the petitioners are entitled to the injunction they have requested, prohibiting the Commission from “conducting or continuing any investigations, hearings or other proceedings with respect to the [petitioners],” and “precluding the re-opening of same.” Petition for Review ¶ 49(a); Reproduced Record 15a. Although an investigation is not an adjudication, it is part of the business of the Commission. We held in M.P., in effect, that all business of the Commission terminated as of June 30, 1988, and was not subject to being resurrected. Because the basis for the petitioners’ standing to *638bring their quo warranto claim is their attempt to attack the validity of the appointments of the current members of the Commission as a means of ending the actions against them, the grant of the injunction destroys their quo warranto standing and therefore moots the challenge to the members of the Commission themselves.

. Contrast the procedures under the Amendatory Act, where the Commission, after an "investigation,” may issue a "findings report,” in the nature of a complaint, which triggers the requirement that the subject file within thirty days a "response" in the nature of an answer, specifically admitting or denying each allegation. The subject may then demand a “hearing,” following which the Commission must deliberate and issue a final "order,” which is subject to appeal. Section 8(a) — (i) of the Ethics Act, as amended, 65 P.S. § 408(a)-(i). Under these provisions an "adjudication” commences with the filing of the “findings report.”


. The applicability of the prior law to this case under Section 9 of the Amendatory Act calls into question the propriety of the filing of the “investigative complaints,” for which there is no provision under the prior law.